Exhibit 10.2

 

SEVENTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT

 

THIS SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into as of September 1, 2011, by and among FIVE STAR QUALITY
CARE, INC., a Maryland corporation, as purchaser (the “Purchaser”), and
RESIDENTIAL CARE II, L.L.C., an Indiana limited liability company, RESIDENTIAL
CARE IV, L.L.C., an Indiana limited liability company, RESIDENTIAL CARE VI,
L.L.C., an Indiana limited liability company, E&F REALTY CO., L.L.P., an Indiana
limited liability partnership, AMERICAN SENIOR HOME CARE, L.L.C., an Indiana
limited liability company, and AMERICAN SENIOR HOME CARE OF FT. WAYNE, L.L.C.,
an Indiana limited liability company (each individually, a “Seller” and, jointly
and severally, the “Sellers”).

 

RECITALS:

 

WHEREAS, the Purchaser and the Sellers are parties to that certain Purchase and
Sale Agreement, dated as of March 18, 2011, as amended by that certain First
Amendment to Purchase and Sale Agreement, dated as of April 27, 2011, that
certain Second Amendment to Purchase and Sale Agreement, dated as of May 9,
2011, that certain Third Amendment to Purchase and Sale Agreement, dated May as
of 11, 2011, that certain Fourth Amendment to Purchase and Sale Agreement, dated
as of May 12, 2011, that certain Fifth Amendment to Purchase and Sale Agreement,
dated as of July 1, 2011, and that certain Sixth Amendment to Purchase and Sale
Agreement, dated as of August 1, 2011 (as so amended, the “Purchase Agreement”),
with respect to certain real property and related property known as and located
at (a) Forest Creek Commons, 6510 U.S. 31 South, Indianapolis, Indiana,
(b) Covington Commons, 2601 Covington Commons Drive, Fort Wayne, Indiana, and
(c) Northwoods Commons, 2501 Friendship Boulevard, Kokomo, Indiana, all as
further described in the Purchase Agreement; and

 

WHEREAS, the Purchaser and the Sellers desire to amend the Purchase Agreement to
extend the Outside Closing Date, all subject to the terms and conditions
contained herein;

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and other good and valuable consideration, the mutual receipt and
legal sufficiency of which are hereby acknowledged, the Purchaser and the
Sellers, intending to be legally bound, hereby agree as follows:

 

1.                                       Capitalized Terms.  All capitalized
terms used and not otherwise defined in this Amendment shall have the meanings
given such terms in the Purchase Agreement.

 

2.                                       Closing Date.  Section 1.1
(Definitions) of the Purchase Agreement is hereby amended by deleting the
definition of “Outside Closing Date” located therein in its entirety and
inserting the following definition in its place:

 

“Outside Closing Date”  means October 1, 2011.

 

3.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
agreement.  Any such counterpart may be delivered by facsimile or e-mail (in
.pdf format) and any such counterpart so delivered shall be deemed an original
for all purposes.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as a
sealed instrument as of the date first above written.

 

 

 

PURCHASER:

 

 

 

FIVE STAR QUALITY CARE, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

Name:

Bruce J. Mackey Jr.

 

Its:

President

 

 

 

 

 

SELLERS:

 

 

 

RESIDENTIAL CARE II, L.L.C.,

 

an Indiana limited liability company

 

 

 

By:

/s/ Wessley E. Jackson

 

Name:

Wessley E. Jackson

 

Its:

Manager

 

 

 

 

 

RESIDENTIAL CARE IV, L.L.C.,

 

an Indiana limited liability company

 

 

 

By:

/s/ Wessley E. Jackson

 

Name:

Wessley E. Jackson

 

Its:

Manager

 

 

 

 

 

RESIDENTIAL CARE VI, L.L.C.,

 

an Indiana limited liability company

 

 

 

By:

/s/ Wessley E. Jackson

 

Name:

Wessley E. Jackson

 

Its:

Manager

 

[Signature page to Seventh Amendment to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

E&F REALTY CO., L.L.P.,

 

an Indiana limited liability partnership

 

 

 

By:

EJJ Limited Partnership No. 3,

 

 

an Indiana limited partnership,

 

 

its Partner

 

 

 

 

By:

EJJ., Inc.,

 

 

 

an Indiana corporation,

 

 

 

its General Partner

 

 

 

 

 

By:

/s/ Wessley E. Jackson

 

 

 

Name:

Wessley E. Jackson

 

 

 

Its:

Vice President

 

 

 

 

 

AMERICAN SENIOR HOME CARE, L.L.C.,

 

an Indiana limited liability company

 

 

 

By:

/s/ Wessley E. Jackson

 

Name:

Wessley E. Jackson

 

Its:

Manager

 

 

 

 

 

AMERICAN SENIOR HOME CARE OF FT. WAYNE, L.L.C., an Indiana limited liability
company

 

 

 

By:

/s/ Wessley E. Jackson

 

Name:

Wessley E. Jackson

 

Its:

Manager

 

[Signature page to Seventh Amendment to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------